

116 HR 7097 IH: Stop Swaps, Protect Local Jobs Act
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7097IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Ms. Finkenauer introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to authorize States to implement an exchange program for certain Federal funds for subrecipients of highway funding, and for other purposes.1.Short titleThis Act may be cited as the Stop Swaps, Protect Local Jobs Act.2.Project approval and oversightSection 106(g) of title 23, United States Code, is amended by adding at the end the following:(6)Federal funding exchange programsA State may implement a program under which a subrecipient has the option to exchange Federal funds allocated to such subrecipient in accordance with the requirements of this title for State or local funds if the State certifies to the Secretary that the State has prevailing wage and domestic content requirements that are comparable to the requirements under section 113 and 313 and that such requirements shall apply to projects carried out using such funds if such projects would have been subject to the requirements of sections 113 and 313 if such projects were carried out using Federal funds. .